Sat sat name srnetiommamtmaiy

ree ee

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

come
: ye

oF

 

pe en aol

=

 

Nov 20.2019 |

BryanE.Glynn | hoe

Plaintiff,
19-cv-07750 (AJN)

Soon "domed
ORDER

Total Prestige, Inc.

Defendant.

 

 

ALISON J. NATHAN, District Judge:

In light of the extension of time to serve Defendant, the initial pre-trial conference

scheduled for January 17, 2020 is hereby adjourned sine die.

SO ORDERED.
Dated: November 2°, 2019 | \ \\ \ \
New York, New York CJ] \ \ \

 

‘ALISONY. NATHAN
United States District Judge

 
